Opinion filed August 7, 2014




                                     In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-12-00234-CR
                                   __________

                      SCOTT ALLAN GOSS, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                               Gaines County, Texas
                           Trial Court Cause No. 11-4156



                      MEMORANDUM OPINION
      The jury convicted Scott Allan Goss of possession of methamphetamine in
an amount of less than one gram.       See TEX. HEALTH & SAFETY CODE ANN.
§ 481.115(b) (West 2010). The trial court assessed his punishment at confinement
in the State Jail Division of the Texas Department of Criminal Justice for a term of
eighteen months and sentenced him accordingly. On appeal, Appellant challenges
the sufficiency of the evidence to support his conviction. We affirm.
      We review the sufficiency of the evidence under the standard of review set
forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d
893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex.
App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we examine all of
the evidence in the light most favorable to the verdict and determine whether,
based on that evidence and any reasonable inferences from it, any rational trier of
fact could have found the essential elements of the offense beyond a reasonable
doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim.
App. 2010).
      To support Appellant’s conviction for possession of methamphetamine, the
State was required to prove that Appellant exercised control, management, and
care over the substance and that Appellant knew that the substance was
contraband.   Brown v. State, 911 S.W.2d 744, 747 (Tex. Crim. App. 1995).
Evidence that affirmatively links an accused to the substance suffices to prove that
the accused possessed the controlled substance knowingly.        Id.    We consider
several nonexclusive factors when determining whether there are affirmative links
between the accused and the controlled substance: (1) the accused’s presence when
the search was executed; (2) whether the contraband was in plain view; (3) the
accused’s proximity to and the accessibility of the contraband; (4) whether the
accused was under the influence of a controlled substance when he was arrested;
(5) whether the accused possessed other contraband when he was arrested;
(6) whether the accused made incriminating statements; (7) whether the accused
attempted to flee; (8) whether the accused made furtive gestures; (9) whether there
was an odor of contraband; (10) whether other contraband or drug paraphernalia
was present; (11) whether the accused owned or had the right to possess the place
                                         2
where the drugs were found; (12) whether the place where the drugs were found
was enclosed; (13) whether the accused was found with a large amount of cash;
and (14) whether the conduct of the accused indicated a consciousness of guilt.
Evans v. State, 202 S.W.3d 158, 162 n.12 (Tex. Crim. App. 2006).
      The record shows that Officer William Cole Wilkins of the Seminole Police
Department stopped Appellant for driving with a defective brake light and for
driving with a defective light on his license plate. Officer Wilkins asked Appellant
to step to the back of his pickup. There was no one else in the pickup. Appellant
refused to give consent to search; however, Hank, a police canine, alerted to the
driver’s door of Appellant’s pickup. Officer Wilkins and Officer Cory Furlow then
searched the pickup and found two red straws in the center console that had a white
powdery substance in them that was consistent with methamphetamine, a clear
plastic bag above the driver’s side sun visor that contained a green leafy substance
that was consistent with marihuana, another clear plastic bag within the first plastic
bag that contained a white powdery substance that was consistent with
methamphetamine, a methamphetamine pipe between the driver’s seat and center
seat, and a partially burned marihuana cigarette in the ashtray. When asked what
was in one of the straws, Appellant answered, “If it’s anything, more than likely
it’s methamphetamine.” Officer Wilkins arrested Appellant, and Lieutenant Ronny
Pipkin transported him to the Gaines County Law Enforcement Center.
      The clear plastic bag that contained a white powdery substance was sent to
the Department of Public Safety lab in Midland for testing. The test showed that
the bag contained methamphetamine and weighed 0.25 grams.
      Appellant testified that he bought his pickup from his stepfather in New
Mexico a few days before Officer Wilkins stopped him. He admitted that he had a
marihuana cigarette, but he testified that the marihuana above the visor was not his.
Appellant also testified that the pipe was his but that he had never used it. He also
                                          3
denied that the plastic bag and the red straws that contained the methamphetamine
were his. He explained to the jury that the drugs must have been left in his pickup
by his friend when he allowed his friend to borrow the pickup, that somehow the
drugs got in his pickup when he installed seats from an old pickup, or that someone
put the drugs in the pickup prior to him purchasing the pickup from his stepfather.
Appellant also explained that Officer Wilkins asked him if there was
methamphetamine in the straw and that Appellant just assumed that there was
because Officer Wilkins asked him about it being methamphetamine. Appellant
admitted to smoking a little methamphetamine before he got in the pickup to drive
from New Mexico to Austin, Texas, in order to help him make the drive. He
testified that he smoked with friends at their house; that the methamphetamine
belonged to his friends; and that, to his knowledge, none of that methamphetamine
made its way into his pickup.
      In considering the factors listed above, we find that the evidence shows that
Appellant was present when the search was executed, that he was in close
proximity to and had access to the methamphetamine, that he admitted to recently
smoking methamphetamine, that he possessed marihuana and a pipe when he was
arrested, that he admitted that the marihuana was his and that there was probably
methamphetamine in one of the red straws, that there was an odor of contraband to
alert the canine to the substance, that Appellant owned the pickup in which the
drugs were found, and that the place in which the drugs were found was enclosed.
Although Appellant testified that the methamphetamine was not his and that his
friend or someone else must have left the drugs in his pickup, there was sufficient
evidence to link Appellant to the contraband. The jury, as the trier of fact, was the
sole judge of the credibility of the witnesses and of the weight to be given their
testimony. TEX. CODE CRIM. PROC. ANN. art. 36.13 (West 2007), art. 38.04 (West
1979). As such, the jury was entitled to accept or reject any or all of the testimony
                                         4
of any witness. Adelman v. State, 828 S.W.2d 418, 421 (Tex. Crim. App. 1992).
In addition, the jury was entitled to draw reasonable inferences from the evidence.
Jackson, 443 U.S. at 319. We have reviewed the evidence in the light most
favorable to the verdict, and we hold that a rational trier of fact could have found
beyond a reasonable doubt that Appellant intentionally or knowingly possessed
methamphetamine in an amount of less than one gram. We overrule Appellant’s
sole issue on appeal.
      We affirm the judgment of the trial court.




                                                   JIM R. WRIGHT
                                                   CHIEF JUSTICE


August 7, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         5